FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      April 29, 2022

                                   No. 04-22-00104-CV

                                 INTEREST OF J.M.T.

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019PA00140
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellee's Motion for Extension of Time to File Appellee's Brief is hereby GRANTED.
Time is extended until April 29, 2022.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court